Citation Nr: 1144807	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 08-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased disability rating greater than 50 percent for PTSD posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to July 1971.  

The issue of an increased rating for PTSD comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts

During the course of the increased rating appeal for PTSD, the Veteran has submitted evidence of unemployability due to his service-connected PTSD. See April 2008 VA inpatient note; August 2009 VA mental residual functional capacity questionnaire. In addition, the Veteran has requested the highest rating possible for PTSD (100 percent). See February 2008 personal statement from Veteran. It follows that a request for TDIU was reasonably raised. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal. 


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by such symptoms as continuous depressed and anxious mood, irritability, social isolation, strained relationship with family and friends, poor attention and concentration, difficulty adapting to stressful circumstances at work, and mood swings. He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 38 to 55. 

2. Based in part on the findings in the present decision, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling. The combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

3. The Veteran's service-connected disabilities, in particular his PTSD, prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria are met for an increased disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2. The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). With regard to the TDIU issue, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

With regard to the increased rating issue for PTSD, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2007 and June 2008. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The December 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The June 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the June 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his PTSD disability. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in June 2008, the RO readjudicated the increased rating claim in the latter SOC and SSOC. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA inpatient and outpatient treatment records. For his part, the Veteran has submitted personal statements, Vet Center records, additional VA treatment records, and representative argument. 

The Veteran was also afforded a May 2008 VA QTC medical examination to rate the current severity of his PTSD. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the May 2008 VA examination is not unduly remote. Also, the Board is granting a 70 percent rating to account for worsening of the PTSD disability. In addition, more contemporaneous VA and Vet Center evaluations and questionnaires dated in late 2008 and 2009 do not demonstrate a material change in the PTSD disability beyond the 70 percent already being granted. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 

In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Merits of the Claim - Increased Rating for PTSD

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 50 percent rating. The Board presently grants the appeal and finds that an increased 70 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. From May 24, 2004 to March 17, 2008, the Veteran's PTSD is rated as 50 percent disabling. From March 17, 2008 to May 1, 2008, his PTSD is rated as 100 percent disabling under 38 C.F.R. § 4.29 for temporary hospitalization beyond 21 days. That issue (the temporary total) is not currently on appeal. From May 1, 2008 to the present, his PTSD is rated as 50 percent disabling. The Veteran seeks an increased rating greater than 50 percent for PTSD. 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The U.S. Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his PTSD disability has been more severe than at others, and rate it accordingly. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47. A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

The evidence of record is consistent with an increased 70 percent rating for PTSD. 38 C.F.R. § 4.7. VA mental health treatment records dated from 2007 to 2009, VA psychiatric inpatient records dated in January, March, and April of 2008, a VA QTC psychiatric examination dated in May 2008, a VA Vet Center evaluation dated in October 2008, an August 2009 VA mental residual functional capacity questionnaire, representative argument, and lay statements from the Veteran provide some evidence in support of a higher 70 percent rating. The most important factor is that nearly all of the GAF scores in these records are indicative of serious or major impairment. See December 2007 VA psychiatric note (GAF score of 48); January 2008 VA inpatient admission and discharge reports (GAF scores of 45); March 2008 and April 2008 VA inpatient PTSD program records (GAF score of 38); May 2008 VA QTC psychiatric examination (GAF scores from 45-50); and October 2008 VA Vet Center evaluation (GAF score of 38). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Also of great significance is the fact that the Veteran also entered a two day VA inpatient PTSD program in January 2008 and a more intensive six week VA inpatient PTSD program in March and April of 2008. The Veteran exhibits frequent depression and anxiety, as well as social withdrawal and mood swings. He has difficulty concentrating and experiences frequent irritability. The Veteran is taking psychiatric medication for his PTSD. He also received individual and group psychotherapy. The Veteran worked as a plumber at a VA Medical Center for 21 years until January 2008. He consistently and credibly relates that he quit due to irritability and anger with his supervisor due to his PTSD. See e.g., VA PTSD inpatient records dated in March and April of 2008. Notably, in several instances it was assessed that the Veteran was "unemployable" due to his service-connected PTSD. See April 2008 VA inpatient note; August 2009 VA mental residual functional capacity questionnaire. He clearly has difficulty adapting to stressful circumstances in a work setting. Overall, this evidence reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

The evidence of record fails to reveal many of the other criteria indicative of a 70 percent rating such as suicide ideation, panic attacks, obsessive rituals, irritability accompanied by violence, neglect of personal hygiene or appearance, disorientation to space, inability to maintain or establish effective relationships, obscure or irrelevant speech, or deficient thinking. However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran. They are not all-encompassing or an exhaustive list. Id. 

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning an increased 70 percent rating for PTSD. 38 C.F.R. § 4.3.

However, the evidence of record does not warrant an increased 100 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. That is, although there is some evidence of total occupational impairment due to PTSD, the evidence of record does not reveal total social impairment. He does exhibit social withdrawal, with a lifestyle described as "restricted." It was noted he "hardly has any friends at this point." See May 2008 VA QTC examination. However, the Veteran is married with three daughters; he has been able to maintain his marriage to his spouse for over 40 years. He can still function and communicate with people, albeit with significant limitations. He is able to ride his motorcycle, do chores around the house for his wife, and help his daughter with yard work. See January 2008 VA inpatient admission record. This provides clear evidence against a finding of total social impairment. Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations (although Veteran does experience nightmares); no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130.

His GAF scores ranging from 38 to 55 are also not reflective of total occupational and social impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10.

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Francisco Consideration

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. Since, however, the Veteran's symptoms have remained fairly constant at a 70 percent level for his PTSD, a staged rating is unjustifiable. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment.

The Merits of the Claim - TDIU

As discussed above, the RO has not developed or adjudicated the TDIU issue. However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). See also 38 C.F.R. § 3.156(b). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. 

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD, hearing loss, and tinnitus. He last worked in January 2008 as a plumber. He quit after experiencing difficulty with his supervisor and other employees due to irritability from his PTSD. He states his PTSD prevents him from working around people due to his anger and irritability. His PTSD also prevents concentration. He is currently 62 years of age. He graduated from Worchester Technical College. Overall, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal. 

VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue. If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

But if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim. Under those circumstances, referral to the RO, rather than remand, would be the appropriate action. However, if appellate jurisdiction is assumed in order to grant the TDIU benefit in such a circumstance, no prejudice would result to the Veteran. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). In the present case, the evidence of record is sufficient to grant the TDIU claim; therefore, the Board sees no prejudice in assuming jurisdiction of the TDIU claim at this juncture. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Board has granted an increased rating for PTSD to 70 percent. Based on this finding, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling. The combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU. Credible lay statements and argument from the Veteran and his representative throughout the course of the appeal provide some support for his claim. The Veteran worked as a plumber at a VA Medical Center for 21 years until January 2008. He consistently and credibly relates that he quit due to irritability and anger with his supervisor due to his PTSD. See e.g., VA PTSD inpatient records dated in March and April of 2008. Notably, in several instances it was assessed that the Veteran was "unemployable" due to his service-connected PTSD. See April 2008 VA inpatient note; August 2009 VA mental residual functional capacity questionnaire. In particular, the August 2009 VA mental residual functional capacity questionnaire provides detailed analysis as to how the Veteran would be "unable to meet competitive standards" in a work environment due to his PTSD. The Board finds this evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU. 

From the record it appears that the Veteran is able to perform many aspects of daily living. But it is noted that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of several of the Veteran's nonservice-connected disorders and the Veteran's advancing age (62) are factors that likely also affect his ability to work. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, there is no specific negative medical opinion of record against the TDIU claim. VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Therefore, since there is favorable evidence of record in support of entitlement to TDIU, no additional development is necessary. 

With resolution of the doubt in his favor, the Veteran's service-connected disorders, in particular his PTSD, prevent him from securing employment. 38 C.F.R. §§ 3.341(a),4.3,  4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

ORDER

An increased 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


